 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNATHAN SAMUEL WILLIAMS,                           No. 2:11-CV-2526-WBS-DMC-P
12                         Plaintiff,
13            v.                                           ORDER
14    KURK, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. Final judgment was entered on September 11, 2015, reconsideration was

19   denied on November 2, 2015, and the Ninth Circuit Court of Appeals affirmed the judgment on

20   July 16, 2018. On October 2, 2018, plaintiff filed a motion for an extension of time (Doc. 82).

21   Plaintiff is advised that documents filed by plaintiff since the closing date will be disregarded and

22   no orders will issue in response to future filings.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                           1
 1                   Accordingly, IT IS HEREBY ORDERED that;

 2                   1.     Plaintiff’s motion (Doc. 82) is disregarded; and

 3                   2.     The Clerk of the Court is directed to terminate Doc. 82 as a pending motion

 4   in this closed case.

 5

 6

 7   Dated: October 11, 2018
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
